Citation Nr: 1722560	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for status postoperative labrum tear of the left shoulder.  

2.  Entitlement to a compensable rating for scars on the left shoulder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 2006 to June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix. Arizona, which in pertinent part, granted service connection for scars on the left shoulder, and labrum tear of the left shoulder, and assigned 0 percent ratings, effective June 27, 2012.  The RO in Salt Lake City, Utah maintained jurisdiction over benefits delivered at discharge (BDD) program, and granted an increased rating of 10 percent for left shoulder labrum tear, status postoperative repair in an October 2013 rating decision, effective June 27, 2012.  Jurisdiction presently resides with the RO in San Diego, California.  

In his April 2013 VA Form 9, the Veteran requested a Board Videoconference Hearing.  In September 2016, the Veteran withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the canceled hearing.  In view of the foregoing, the Board will proceed with its appellate review of the claims.

In November 2016, the Board remanded these claims for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  

Regarding the claim for an increased rating for left shoulder labrum tear, in a March 2017 rating decision the RO granted a rating of 20 percent effective June 27, 2012, the day after the Veteran's discharge from military service.  

The issue of entitlement to an increased rating higher than 20 percent for status postoperative labrum tear of left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scars on the left shoulder are linear, not painful, not deep, not unstable, in combination measure less than 5 square centimeters, and are not productive of functional impairment. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for scars on the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in January 2013.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The left shoulder disability and left shoulder scar disability claims were subsequently readjudicated in the March 2017 Supplemental Statement of the Case (SSOC).  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Pursuant to the November 2016 Board remand, the RO obtained the Veteran's treatment records from the Mission Valley VA Clinic to the present and associated the records with the claims file.  

Second, VA satisfied its duty to obtain an adequate medical examination.  Pursuant to the November 2016 Board remand, VA provided the Veteran an examination for his left shoulder scars in January 2017.  The examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998)(finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

III.  Factual Background

On a January 2012 VA Scars/Disfigurement examination, the Veteran's left shoulder scars measured 0.5 centimeters (cm) by 0.5 cm.  The examiner indicated that the scars were not painful and/or unstable, superficial and nonlinear. 
In a July 2012, Notice of Disagreement, the Veteran reported that his left shoulder scar caused him pain at times.  The Veteran indicated that as a full-time student and hiker who often wore a backpack, he experienced pain and discomfort due to the weight of the backpack.  

On a July 2013 VA Shoulder and Arm Condition Examination, the examiner reported that the Veteran has a scar related to the left shoulder condition.  The examiner indicated that the scars were not painful and/or unstable, nor were the total area of all related scars greater than 39 square cm (6 square inches).  

On a July 2013 VA Scars/Disfigurement Examination, the examiner reported that the Veteran had scars on his trunk or extremities (region other than the head, face or neck).  The examiner indicated that the Veteran's scars were as a result of left shoulder arthroscopic labral repair in April 2011 and that they were post-surgical scars.  The examiner noted that the scars were linear and not painful or unstable.  The Veteran's left shoulder scars were measured at 2 cm, 2 cm, 1.5 cm, and 1.5 cm.  

On a January 2017 VA Arms and Shoulder Conditions Examination, the examiner reported the Veteran's scars related to his April 2011 left shoulder arthroscopy.  The examiner indicated that the scars were not painful, unstable or had a total area equal or greater than 39 square cm (6 square inches) or were located on the head, face or neck.  The Veteran's left shoulder scar was measured at 1.5 cm by 1 cm.  The examiner commented that the other three scars measured 1 cm by 1 cm.  

On a January 2017 VA Scars/Disfigurement Examination, the Veteran's four left shoulder scars measured 1 cm, 1.5 cm, 1 cm and 1 cm.  The examiner diagnosed the Veteran with left shoulder arthroscopy incision scars since 2011.  The examiner indicated that the scars were linear, not painful or unstable and there was no disfigurement.  The examiner noted that there was no functional impairment due to the scars.  

IV.  Analysis

The Board notes that the Veteran is service-connected for a left shoulder scar and assigned a 0 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802.  The Veteran has asserted that a compensable rating is warranted.

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805.  Therefore, the Board has will consider all of these potential applicable Diagnostic Codes.

Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Code 7800.  Consequently, as the Veteran's scars are located on the left shoulder, a compensable rating is not warranted under Code 7800.

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scars that are at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for scars that are at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars that are at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating is warranted for scars that are 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).
A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the rating of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating will be assigned if the criteria for a compensable rating are not met.  38 C.F.R 4.31.

In this case, the evidence shows that the Veteran's has four scars on his left shoulder as a result of left shoulder arthroscopic labral repair in April 2011.  A January 2017 VA examination report shows that the Veteran did not indicate any functional impairment due to the scars.  No skin breakdown or pain was reported.  The scars measured 1cm, 1.5 cm, 1 cm and 1 cm.  The scars were noted as not painful, unstable, or had a total area equal or greater than 39 square cm (6 square inches) or were located on the head face or neck on examination.  There is no evidence that these scars are not superficial, unstable, painful, deep or involve an area or areas of 6 square inches (39 square centimeters) or greater.  Additionally, the VA examiner and the Veteran did not report that the scars caused functional impairments of any sort.  Therefore, a compensable rating for the left shoulder scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered other diagnostic codes for possible application.  However, there are no diagnostic criteria that could provide for a compensable disability rating of the Veteran's left shoulder scars.

The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The preponderance of the evidence is against the claim for increased rating for the left shoulder scar and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

V.  Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Also, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  As noted above, in this case, the Veteran is not shown to have any loss of function due to left shoulder scar disability and thus by extension, this disability is not shown to result in any impairment in earning capacity.  Accordingly, as the schedular criteria are adequate to rate the left shoulder scar disability, there is no basis for extraschedular referral.  Thun, 22 Vet. App. 111, 114 (2008).  Accordingly, referral for extraschedular consideration on this basis is not warranted. 

In sum, the preponderance of the evidence weighs against ratings higher than those already assigned to the Veteran's left shoulder scar disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to ratings in excess of those assigned must be denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable rating for scars on the left shoulder is denied. 

REMAND

Regrettably, the Board finds that the claim for entitlement to an increased rating higher than 20 percent for status postoperative labrum tear of left shoulder must again be remanded to the AOJ to obtain an additional VA examination.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016). 

In Correia, the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  Specifically, the Court held that VA examinations for musculoskeletal claims must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as well as a determination as to whether a musculoskeletal disability involving joint or periarticular pathology is painful, whether or not the particular disability is evaluated under a diagnostic code predicated on range of motion measurements.  Id.  

Pursuant to the November 2016 remand, the Veteran was afforded a VA examination in January 2017.  The examination report reflects that the Veteran reported he had occasional popping and achiness in the top of the shoulder as a result of overheard activity.  Physical examination revealed active range-of-motion (ROM) measurements as follows: right shoulder flexion to 180 degrees and abduction to 180 degrees, external and internal rotation to 90 degrees; left shoulder flexion to 180 degrees and abduction to 180 degrees, external and internal rotation to 90 degrees.  The examiner noted that the Veteran did not have pain with motion, and the pain did not result in functional loss.  On repetitive testing, the Veteran had no additional limitation of motion in either shoulder, nor was there additional pain, weakness, fatigability, or incoordination in either shoulder.  The examiner noted that flare-ups were not applicable.  Muscle strength and stability testing was noted as normal, bilaterally.  The examiner denoted a continued diagnosis of left shoulder labral tear.  The examiner provided range of motion measurements for shoulder flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The examiner did indicate that the Veteran did not have shoulder pain with weight bearing.  However, this does not meet the criteria noted in Correia and the November 2016 remand instructions.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions. On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his left shoulder disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

(a)  The examiner should make specific findings as to whether, during examination, there is objective evidence of pain on motion, weakened, excess fatigability, or incoordination associated with the use of the left shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate, whether, and to what extent, the Veteran experiences functional loss of the left shoulder due to pain or any other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b)  Additionally, the examiner must test the range of motion in active motion, passive motion and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

(c)  State whether there is any ankylosis in the scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(d)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(e)  State whether there is any malunion of the humerus with moderate or marked deformity.

(f)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(g)  Describe the severity of any residual pain and weakness in the left shoulder, and indicate whether there is any severe pain or weakness.

(h)  Identify any neurological pathology related to the service-connected shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Readjudicate the claim of entitlement to an increased rating for the left shoulder with consideration of all relevant evidence submitted since the October 2013 supplemental statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


